IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 25371

                           In the Matter of DAVID C. MURDICK,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter signed on July 9, 2014, addressed to the Clerk of the Appellate Courts,
respondent David C. Murdick, an attorney admitted to the practice of law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2013 Kan. Ct. R. Annot. 396).


       At the time the respondent surrendered his license, his license to practice law in
the state of Kansas was temporary suspended in accordance with Supreme Court Rule
203(c) (2013 Kan. Ct. R. Annot. 300) as a result of the respondent's conviction of
involuntary manslaughter, a class B felony, in the state of Missouri. This court was
provided a certified copy of judgment entered in the Circuit Court of Jackson County,
Missouri, on March 17, 2014.


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that David C. Murdick be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.




                                             1
       IT IS THEREFORE ORDERED that the Clerk of the Appellate Courts strike the name
of David C. Murdick from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2013 Kan. Ct. R. Annot. 406).


       Dated this 16th day of July, 2014.




                                             2